Citation Nr: 1518843	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  13-21 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss.

2. Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel

INTRODUCTION

The Veteran had active duty service from November 1985 to November 1989.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The appeal was certified by the Columbia, South Carolina RO.

In September 2014, the Veteran testified at a Videoconference hearing before the undersigned.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDINGS OF FACT

1. At the September 2014 hearing, the Veteran requested to withdraw the issue of entitlement to service connection for a bilateral hearing loss.

2. The evidence is approximately evenly balanced as to whether the Veteran's low back disability is related to service.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the Veteran's Substantive Appeal on the issue of entitlement to service connection for a bilateral hearing loss have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2. With reasonable doubt resolved in favor of the Veteran, a low back disability was incurred in active service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204(c).
 
In the present case, at the September 2014 hearing, the Veteran withdrew from consideration the issue of entitlement to service connection for a bilateral hearing loss.  As the Veteran has withdrawn his appeal regarding this issue, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on that issue, and it is dismissed.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

A review of the service treatment records reveals that in February 1989, the appellant reported a one week history of low back pain.  The Veteran was noted to work in the ships stores section of the USS Fulton, a submarine tender, i.e., a ship that supplies and supports submarines.  Following a physical examination the Veteran was diagnosed with a mild back strain.  

The Veteran has been diagnosed with partial sacralization of the L5 segment with mild associated facet arthropathy and contends that the disorder is the result of constant lifting and carrying of heavy objects while working in the laundry and with vending machines while on active duty.  There are three medical opinions addressing whether there is a relationship between the appellant's lumbar disorder and active service.  A nurse practitioner who conducted a January 2012 VA examination found that the appellant's lumbar disability was not likely related to service because x-ray findings showing osteophytes were consistent with aging and would not result from a mild lumbar strain.

In contrast, in a March 2014 examination, Michael Edgerton, D.C., a chiropractor, reviewed the appellant's service and post service treatment records and opined that the Veteran's current back disorder was related to service.  Jason Rosenberg, M.D., in a September 2014 letter, also concluded that the appellant's facet arthropathy was more likely than not related to the in-service back strain.  Although Dr. Rosenberg did not state that he had reviewed the Veteran's claims file, he did note that he had "become familiar" with the Veteran's current and past medical history.

Hence, there are at least two medical opinions in favor of a causal relationship between the Veteran's current low back disorder and service, and one against.  Although the nurse practitioner was the only one who indicated that she had reviewed the entire claims folder, the chiropractor appears to have reviewed the pertinent evidence consisting of the service treatment records and recent treatment records.  While the extent of Dr. Rosenberg's familiarity with the appellant's medical history is unknown, given his greater medical expertise, his endorsement of the Veteran's contentions serves to bolster the claim.

In light of the foregoing, the Board finds that at a minimum the evidence is evenly balanced as to whether the Veteran's low back disorder is related to service.  As the reasonable doubt created by this approximate balance must be resolved in favor of the Veteran, entitlement to service connection for a low back disorder is warranted. 38 U.S.C.A. §§ 1131, 5107; Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (in enacting the benefit of the doubt rule, the nation, through Congress, "in recognition of our debt to our veterans," has "taken upon itself the risk of error" in awarding veterans benefits).


ORDER

The appeal as to the issue of entitlement to service connection for a bilateral hearing loss is dismissed.

Entitlement to service connection for a low back disability is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


